Citation Nr: 0428391	
Decision Date: 10/15/04    Archive Date: 10/19/04

DOCKET NO.  02-08 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a right shoulder 
disorder.


REPRESENTATION

Appellant represented by:	Michael L. Stevens, attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from May 1946 to March 1950.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2000 by the 
Department of Veterans Affairs (VA)  Regional Office (RO).  
In the decision, the RO reopened a claim for service 
connection for a right shoulder disorder, but denied the 
decision on the merits.  A hearing was held at the RO before 
the undersigned Veterans Law Judge in July 2004

The Board notes that the issues certified for appellate 
review originally included entitlement to compensation for 
right and left shoulder disorders under 38 U.S.C.A. § 1151.  
However, the RO granted service connection for a left 
shoulder disorder, and this decision by the Board grants 
service connection for a right shoulder disorder.  Therefore, 
as the veteran is already being granted compensation for both 
shoulders, the claim under § 1151 has become moot and need 
not be addressed.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.

2.  The evidence which was added since the claim for service 
connection for a right shoulder disorder was previously 
considered in September 1950, March 1959, and July 1986 
includes medical records showing a nexus between current 
shoulder problems and service.  In addition, the veteran has 
presented testimony which was not of record at the time of 
the previous decisions.  

3.  The veteran has a right shoulder disorder which had onset 
during active service.  

CONCLUSIONS OF LAW

1.  The claim is reopened and must be considered on the basis 
of all of the evidence, both old and new.  38 U.S.C.A. §§ 
1110, 1131, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.156(a) (2003).

2.  A right shoulder disorder was incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the claimant and his representative, if represented, 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103.  Second, the 
VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claim for service 
connection.  The Board concludes the discussions in the 
rating decision, the statement of the case (SOC), 
supplemental statement of the case (SSOC) and letters sent to 
the veteran informed him of the information and evidence 
needed to substantiate the claim and complied with the VA's 
notification requirements.  The SOC and SSOC included 
summaries of the evidence which had been obtained and 
considered.  The SOC and SSOC also included the requirements 
which must be met to establish service connection.  The basic 
elements for establishing service connection have remained 
unchanged despite the change in the law with respect to duty 
to assist and notification requirements.  The communications, 
such as a letter from the RO dated in July 2001, provided the 
veteran with a specific explanation of the type of evidence 
necessary to substantiate his claim, as well as an explanation 
of what evidence was to be provided by him and what evidence 
the VA would attempt to obtain on his behalf.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VA has 
no outstanding duty to inform the appellant that any 
additional information or evidence is needed.

The Board has noted that in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. June 24, 2004) (Pelegrini II, which replaced 
the opinion in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
(Pelegrini I)), the Court of Appeals for Veterans' Claims 
(Court) held that a VCAA notice must be provided to a 
claimant before the "initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VCAA notice was not provided to the veteran before the RO 
decision that is the subject of this appeal.  However, the 
original RO decision that is the subject of this appeal was 
entered before the enactment of VCAA.  Obviously, VA could 
not have informed the veteran of law that did not yet exist.  
Moreover, in Pelegrini II, the Court also made it clear that 
where, as in this case, notice was not mandated at the time 
of the initial RO decision, the RO did not err in not 
providing such notice complying with the pre-decision timing 
requirement of section 5103(a); § 3.159(b)(1) because an 
initial RO decision had already occurred.
 
In addition, the Court acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  The Court noted that the 
doctrine of harmless error is to be used when a mistake of 
the administrative body is one that clearly had no bearing on 
the procedure used or the substance of decision reached.  See 
also 38 U.S.C. § 7261(b)(2); Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004) (There is no implicit exemption for the 
notice requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) 
that the Veterans Claims Court shall "take due account of 
the rule of prejudicial error.")  In the present case, the 
Board finds that there was no prejudice to the veteran.  The 
Court in Pelegrini II noted that such requirement did not 
render a rating decision promulgated prior to providing the 
veteran full VCAA notice void ab initio, which in turn would 
nullify the notice of disagreement and substantive appeal 
filed by the veteran.  In other words, Pelegrini II 
specifically noted that there was no requirement that the 
entire rating process be reinitiated from the very beginning.  
Rather, the claimant should be provided VCAA notice and an 
appropriate amount of time to respond and proper subsequent 
VA process.  That is what was done in the present case.  The 
veteran was given the VCAA notice letter in July 2001 and was 
given an ample opportunity to respond.  Therefore, to decide 
the appeal would not be prejudicial error to the veteran.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the service connection issue has been 
obtained.  The veteran has had a hearing.  The claims file 
contains his service medical records.  He has been afforded 
an examination.  Although the veteran's attorney has 
requested additional development of evidence, the Board finds 
that it is not necessary as the case may be favorably 
resolved based on the evidence currently of record.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the veteran's claim, and no further assistance 
to the veteran with the development of evidence is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as 
arthritis is manifest to a compensable degree within one year 
after separation from service, the disorder may be presumed 
to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  38 C.F.R. § 3.303(a).  

With chronic disease shown as such in service (or within the 
presumptive period under Sec. 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
``Chronic.''  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

The veteran testified in support of his claim during a 
hearing held in July 2004.  He recounted that he sustained 
injuries to his right shoulder during service.  He also said 
that he had experienced chronic symptoms in the right 
shoulder joint since service.     

The veteran's service medical records show that he was seen 
on a couple occasions for symptoms in his right shoulder.  
For example, a record dated in September 1949 shows that he 
was beaten and thrown out of a moving car.  On examination, 
he had tenderness around the right shoulder joint with some 
limitation of abduction.

A record dated in February 1950 notes the history of being 
thrown out of a car in 1949.  It was noted that the "Patient 
thinks right shoulder drops out of place when he raises arm 
overhead."  

The veteran's separation from service was on March 7, 1950.  
On July 28, 1950, the veteran filed a claim for service 
connection for dislocation of both shoulders.  In a decision 
of September 1950, the RO noted that the record reflected 
treatment for a right shoulder injury, but no bone or joint 
pathology was noted and no diagnosis of a right shoulder 
dislocation was made.  The RO concluded that service 
connection was not warranted as a right shoulder injury was 
not found on last examination.

A letter dated in August 1956 from Keith P. Smith, M.D., 
reflects that he treated the veteran for a dislocated right 
shoulder on at least three different occasions, the first of 
which was approximately May 1950.  The veteran reportedly 
gave a history at that time of having dislocated his shoulder 
three or four times while in service.

A VA hospital summary dated in April 1957 shows that the 
veteran gave a history of dislocating his right shoulder in 
service in 1947 during a pillow fight.  He also reported 
dislocating it again in service two years later in a boxing 
match.  The pertinent diagnosis was dislocations, shoulder, 
bilateral, chronic, recurrent.  Untreated, unchanged.  A VA 
summary dated in 1958 reflects surgery on the right shoulder.  
The report reflects that he gave a history of dislocating the 
shoulder in service while packing mattresses, with multiple 
dislocations since then.  The RO again denied the claim in 
March 1959 and July 1986.  

Relatively recent treatment records show that the veteran 
continues to have a right shoulder disorder.  A record dated 
in March 1994 from Alan Roth, M.D., indicates that the 
veteran had a history of boxing in service and this 
repetitive trauma probably created his problems.  A hospital 
summary dated in October 1994 reflects a diagnosis of severe 
impingement syndrome, right shoulder.  

A VA examination report dated in November 2001 shows that the 
diagnosis was right shoulder rotator cuff injuries with 
residual surgery times five and decreased range of motion and 
chronic pain.  It was concluded however, that the disorder 
was not service connected based on the fact that there was no 
record to document that a shoulder injury occurred in 
service.  A VA examination report addendum dated in April 
2002 shows that a VA physician reviewed the veteran's claims 
file and medical records and concluded that the veteran had 
multidirectional instability of his shoulder which was likely 
a congenital condition and not a service-connected  injury.  

A letter dated in November 2001 from Scott D. Kuiper, M.D., 
reflects that he made the following comments:

Based on history, review of medical records, and my 
examination I feel, based on a reasonable medical 
probability that [the veteran] has a right shoulder 
impairment.  Diagnosis is instability with post 
instability and traumatic osteoarthritis which, 
finally led to a total shoulder arthroplasty being 
performed...  The surgeries performed by VA, Dr. 
Roth., and myself were the result of old trauma, 
instability, and subsequent deterioration of his 
shoulder from these injuries initially sustained 
during active duty in the military.  Initial X-
rays, negative at the time of the 1949 accident, 
would simply mean that there were no fractures 
sustained.  His history was that of instability and 
dislocations which do not necessarily show up as 
abnormalities if the x-rays are obtained after the 
shoulder has been reduced.  I do believe, based on 
his history, that the current condition is 
connected to his inservice accident and subsequent 
shoulder dislocations. 

The report of another examination conducted by the VA in May 
2003 shows that the examiner concluded that the veteran's 
current shoulder problems are not related to service.  He 
stated that he based this on the fact that the claims file 
had no service medical records showing dislocations in 
service.  In an addendum, the examiner stated again that he 
saw no evidence in the chart of the veteran ever having his 
right shoulder injured or treated in service.

The Board notes that the RO properly reopened the claim.  The 
evidence which was added since the claim was previously 
considered in September 1950, March 1959 and July 1986 
includes records showing a nexus between current shoulder 
problems and service.  In addition, the veteran has presented 
testimony which was not of record at the time of the previous 
decisions.  Accordingly, the claim is reopened and must be 
considered on the basis of all of the evidence, both old and 
new.  

In this case, the service medical records provide some 
support for his claim for service connection for a right 
shoulder disorder.  In addition, the veteran filed his claim 
for service connection for right shoulder disorder only a few 
months after separation.  The claimed disorders were noted by 
a private treating physician almost immediately after 
separation from service.  There is no indication of any 
intercurrent injury.  The veteran has given credible 
testimony as to the onset of symptoms of a right shoulder 
disorder as having occurred during service.  There is a 
credible private medical opinion linking current shoulder 
disability with service.  Although there are opposing 
opinions by VA physicians, the Board believes that the 
evidence is evenly balanced and any reasonable doubt may be 
resolved in favor of the veteran.  In addition, there is a 
question of whether the unfavorable opinions were based on a 
full understanding of the in-service medical history.  Based 
on the foregoing evidence, the Board finds that the veteran 
has right shoulder disorder which had onset during active 
service.  Accordingly the Board concludes that a right 
shoulder disorder was incurred in service.  


ORDER

Service connection is granted for a right shoulder disorder.



	                        
____________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



